DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arima et al. (US 2020/0101741 – hereinafter Arima) in view of Yamashiro (US 2010/0225683.)
Regarding claim 1, 
Arima discloses an ink jet recording apparatus [600 in fig. 1] that performs printing by ejecting particulate ink on work, the ink jet recording apparatus comprising: 
a printing head [2 in fig. 1] configured to house, on an inside, a nozzle [21 in fig. 3] that ejects ink, a charging electrode [23 in figs. 3, 4B, and 7] that charges the particulate ink ejected from the nozzle, a deflection electrode [24 in figs. 3, 4B, and 7] that deflects a flying direction of the ink charged by the charging electrode [paragraph 0042], and a gutter [25 in figs. 3, 4B, and 7] that collects the ink undeflected by the deflection electrode, the printing head ejecting the ink deflected by the deflection electrode to an outside [paragraphs 0032, 0042 and 0053]; and
a controller including an ink supply unit that supplies the ink to the nozzle and a solvent supply unit that supplies a solvent to the nozzle [paragraphs 0042, and 0047.]

Although, Arima teaches that maintenance work is performed routinely, the disclosure fails to expressly disclose:
a maintenance-pattern storing unit configured to store a table where a plurality of different types of abnormalities that occur in the ink jet recording apparatus and a plurality of kinds of maintenance operations executable in the ink jet recording apparatus are associated with each other; 
a flag storing unit configured to store occurrence of an abnormality in the ink jet recording apparatus as an error flag corresponding to a type of the abnormality; and 
a control unit configured to select, based on the table stored in the maintenance-pattern storing unit and the type of the abnormality corresponding to the error flag stored in the flag storing unit, one maintenance operation out of the plurality of kinds of maintenance operations stored in the maintenance-pattern storing unit and execute the maintenance operation.

However, Yamashiro discloses an image-forming apparatus including:  
a maintenance-pattern storing unit [320 in fig. 5] configured to store a table [330 in fig. 5] where a plurality of different types of abnormalities [i.e. air detected when the standing time is less than 10 hours, air detected when the standing time is from 10 hours to less than 24 hours, etc.] that occur in the ink jet recording apparatus and a plurality of kinds of maintenance operations [blank discharge (low), cleaning, fluid delivery sequence, etc.] executable in the ink jet recording apparatus are associated with each other [as seen in fig. 6; paragraphs 0053-0055]; 
a flag storing unit configured to store occurrence of an abnormality in the ink jet recording apparatus as an error flag corresponding to a type of the abnormality [paragraph 0055; when two electrodes detect air in the sub-tank, the occurrence of an abnormality is determined/flagged]; and 
a control unit [200 in fig. 5] configured to select, based on the table stored in the maintenance-pattern storing unit and the type of the abnormality corresponding to the error flag stored in the flag storing unit, one maintenance operation out of the plurality of kinds of maintenance operations stored in the maintenance-pattern storing unit [by maintenance selecting unit 250 in fig. 5] and execute the maintenance operation [by maintenance performing unit 260 in fig. 5; paragraphs 0053-0065.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Arima invention to include a maintenance-pattern storing unit, a flag storing unit, and a control unit to select and execute the maintenance operation as taught by Yamashiro for the purpose of having a maintenance operation that is more efficient, while reducing ink consumption used through it.   

Regarding claim 2, 
In the obvious combination, Yamashiro discloses wherein the control unit selects, based on a type of an abnormality corresponding to an error flag not cleared in the flag storing unit among a plurality of the error flags, one maintenance operation out of the plurality of kinds of maintenance operations and executes the maintenance operation [paragraphs 0053-0065.]

Regarding claim 3, 
In the obvious combination, Yamashiro discloses the ink jet recording apparatus further comprising a time measuring unit [210 in fig. 5] configured to measure a stop period from execution of stop processing for the ink jet recording apparatus to a start of start processing for the ink jet recording apparatus [as seen in figs. 1, 4, and 5; paragraphs 0048-0053], wherein 
the maintenance-pattern storing unit stores the plurality of kinds of maintenance operations respectively in association with the types of the abnormalities and the stop period [paragraphs 0048-0065], and 
the control unit selects, based on the type of the abnormality corresponding to the error flag stored in the flag storing unit and the stop period measured by the time measuring unit, one maintenance operation out of the plurality of kinds of maintenance operations and executes the maintenance operation [paragraphs 0053-0065.]

Regarding claim 4, 
In the obvious combination, Yamashiro discloses wherein 
the maintenance-pattern storing unit stores at least one maintenance operation among the plurality of kinds of maintenance operations in association with a case in which all the error flags are cleared in the flag storing unit [e.g. when no air is detected and the standing time is less than 10 hours], 
the control unit selects and executes maintenance operations respectively when all the error flags are cleared in the flag storing unit and when any one of the error flags is not cleared [paragraphs 0053-0065], and 
an execution time of the maintenance operation selected when all the error flags are cleared in the flag storing unit is short compared with an execution time of the maintenance operation selected when any one of the error flags is not cleared [paragraphs 0053-0065.]

Regarding claim 5, 
In the obvious combination, Yamashiro discloses wherein the control unit selects, based on a type of an abnormality corresponding to an error flag stored at a point in time when power supply to the ink jet recording apparatus is interrupted among the error flags, one maintenance operation out of the plurality of kinds of maintenance operations and executes the maintenance operation [paragraphs 0053-0065; also note paragraph 0084 and fig. 14 of Arima.]

Regarding claim 6, 
In the obvious combination, Yamashiro discloses wherein the control unit selects one maintenance operation out of the plurality of kinds of maintenance operations and executes the maintenance operation when the ink jet recording apparatus is turned on [paragraph 0053-0065.]

Regarding claim 7, 
In the obvious combination, Arima discloses wherein the plurality of kinds of maintenance operations include a plurality of kinds of cleaning operations for performing cleaning using a solvent supplied from the solvent supply unit [as seen in fig. 15; S963.]

Regarding claim 8, 
In the obvious combination, Arima discloses wherein the plurality of cleaning operations are set such that at least one of execution times thereof and supply paths of the solvent are different from one another [paragraph 0092.]

Regarding claim 11, 
In the obvious combination, Arima discloses wherein the head station includes: 
a display unit [65 in fig. 1] configured to display information related to the maintenance operation [paragraph 0087]; and 
a power supply configured to supply electric power to the display unit [inherent that, as an electronic device, the apparatus (and display) includes a power supply.]

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arima as modified by Yamashiro in view of Ishize et al. (US Patent 6,062,672 – hereinafter Ishize.)
Regarding claim 10, 
Amira as modified by Yamashiro discloses the claimed limitations as set for above and Amira further teaches the ink jet recording apparatus further comprising: 
a head station [4 in fig. 1] to which the printing head is attached [paragraph 0033]; 
an operation unit provided in the head station or the controller and for causing the control unit to start the maintenance operation [paragraphs 0033-0034 and 0087-0093], wherein 
the control unit executes the maintenance operation on the printing head when the operation unit is operated in a state in which the printing head is attached to the head station [as seen in fig. 15; paragraphs 0087-0093.]

	Amira/Yamashiro fails to expressly disclose the ink jet recording apparatus further comprising: a detecting unit provided in the head station and configured to detect the attachment of the printing head.
	However, Ishize discloses an ink-jet type image forming apparatus comprising a detecting unit [7 in fig. 1] provided in the head station and configured to detect the attachment of the printing head [col. 5, lines 7-9.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Amira/Yamashiro invention to include a detecting unit provided in the head station and configured to detect the attachment of the printing head as taught by Ishize for the purpose of preventing errors performed while the process of cleaning the print head is executed.   

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9,
The primary reason for allowance for this claim is the inclusion of the limitations of the ink jet recording apparatus according to claim 1, further comprising: 
a voltage detecting unit configured to detect a voltage applied to the deflection electrode; and 
a flow-rate detecting unit configured to detect a flow rate of the ink collected by the gutter, wherein 
the maintenance-pattern storing unit stores the plurality of kinds of maintenance operations respectively in association with a detection result by at least one of the voltage detecting unit and the flow-rate detecting unit, and 
the control unit selects, based on the detection result by at least one of the voltage detecting unit and the flow-rate detecting unit, one maintenance operation out of the plurality of kinds of maintenance operations and executes the maintenance operation.
It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Furukawa et al. (US 2012/0176640) discloses an image-forming system including a malfunction-information acquiring section that receives malfunction information from apparatuses 10 and stores it in the storing section 62, wherein the malfunction information stored in the storing section 62 contains, for example, the type of malfunction in the image-forming apparatus 10, the day and time of the malfunction, and apparatus ID information for identification of the image-forming apparatus 10 [paragraphs 0049-0053.]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/JANNELLE M LEBRON/                                                                                                                                                                                                        Primary Examiner, Art Unit 2853